Order entered July 20, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00102-CV

                    IN RE J. KYLE BASS ET AL, Relator

          Original Proceeding from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-17-06253-C

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      Before the Court is real parties in interest’s June 8, 2021 amended

conditional motion to seal real parties’ supplemental mandamus record. Relators

advise us that some of the documents contained in the fifth supplemental

mandamus record have been designated as “Confidential—Subject to Protective

Order” in the proceedings below. Real parties state that, although they disagree

that the confidentiality designations are warranted, they have conditionally filed

this motion to comply with the trial court’s October 20, 2020 protective order.

However, they request that the Court deny the conditional motion.
      The trial court’s October 30, 2020 protective order does not appear to meet

the requirements of Rule 76a. See TEX. R. CIV. P. 76a (setting forth the

requirements for sealing court records). Accordingly, we will withhold our ruling

on the motion and will not post the fifth supplemental mandamus record to the

court’s website at this time. The parties have TWENTY DAYS from the date of

this order to provide a proper Rule 76a order from the trial court permitting the

filing of the fifth supplemental mandamus record under seal and to supplement the

mandamus record with a copy of that order. Failure to do so will result in the

denial of the motion, unless, within that timeframe, the parties submit briefing

establishing a valid legal basis on which we may maintain the documents under

seal without an order sealing the documents in the trial court.



                                              /s/   DAVID J. SCHENCK
                                                    JUSTICE